DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haskett (US 2003/0210452 A1, previously cited) in view of Offterdinger (US 2010/0242605 A1).
Haskett and Offterdinger disclose housings for MEMS. Therefore, they are analogous art.
	Regarding claim 1, Haskett discloses an optical module, comprising: 2a substrate (Figs. 5-6: 305 – ceramic base); an optical element disposed on the substrate, wherein the optical element has a 4first side and a second side, the first side faces the substrate, and the 5second side is opposite the first side (Figs. 5-6: 100 – micromirror array), 6a cover plate, disposed on the second side of the optical element, extending 7over the substrate (Figs. 5-6: 505 – window frame); 8a heat-dissipating device (Fig. 6: 400 – heat sink), wherein the substrate is disposed between the heat- 9dissipating device and the optical element (see Fig. 6); and a circuit board having a first side facing the substrate and a second side opposite to the first side (Figs. 5-6: 310 – printed circuit board).
	Haskett neither teaches nor suggests the cover plate extends from the first side of the circuit board to the second side of the circuit board.
	However, Offterdinger discloses a module, comprising: 2a substrate (Fig. 3: 317 - floor); an element disposed on the substrate, wherein the optical element has a 4first side and a second side, the first side faces the substrate, and the 5second side is opposite the first side (Fig. 1: 120 – sensor chip), 6a cover plate, disposed on the second side of the optical element, extending 7over the substrate (Fig. 3: 315 - cover); 8and a circuit board having a first side facing the substrate and a second side opposite to the first side (Fig. 3: 130 – substrate; para [0021]: may be a printer circuit board), wherein the cover plate extends from the first side of the circuit board to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Haskett such that the cover plate extends from the first side of the circuit board to the second side of the circuit board, as taught by Offterdinger, in order to protect the circuit board.
	Regarding claim 10, Haskett and Offterdinger disclose a lens disposed on the second side of the optical element (Haskett Figs. 5-6: 510 – window piece).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haskett in view of Offterdinger, further in view of Nishino et al. (US 2009/0128935 A1, previously cited).
Haskett, Offterdinger and Nishino disclose housings for MEMS. Therefore, they are analogous art.
Regarding claim 2, Haskett and Offterdinger neither teach nor suggest a heat- 2dissipating medium disposed between the cover plate and the optical element, 3between the cover plate and the substrate, and/or between the substrate and the heat- 4dissipating device.  
However, Nishino discloses a heat- 2dissipating medium disposed between a cover plate and an optical element, 3between the cover plate and a substrate, and/or between the substrate and a heat- 4dissipating device (Fig. 2A: 16 – seal element, formed between cover glass 5 and heat dissipation element 6; para [0166]: formed from the same material as a thermal conduction element). Among the benefits of this configuration includes providing further heat dissipation while reducing material costs by reusing the same material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Haskett and Offterdinger such that .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haskett in view of Offterdinger, further in view of Nishino, and further in view of Miyashita (US 2010/0271783 A1).
Haskett, Offterdinger and Nishino disclose housings for MEMS, and Miyashita discloses electro-optical devices including MEMS. Therefore, they are analogous art.
Regarding claim 3, Haskett, Offterdinger and Nishino disclose the cover plate has an 2opening exposing the second side of the optical element (Haskett Fig. 6: where window piece 510 is placed), and the cover plate has an upper portion and a lower portion connected to each other (Haskett Figs. 5-6: 507 & 505 – contour & window frame), wherein the lower portion is connected to the 5substrate via the heat-dissipating medium (see Haskett Fig. 6 & Nishino Fig. 2A), and extending directions of the upper 6portion and the lower portion are located on different horizontal planes (Haskett Fig. 6).  
Haskett, Offterdinger and Nishino neither teach nor suggest the upper portion 4and the optical element partially overlap.
However, Miyashita discloses an optical module in which an upper portion of a cover plate (Fig. 5: Inner portion of frame 310, as opposed to a lower, stepped portion) and an optical element partially overlap (Fig. 5: electro-optic panel) (see Fig. 5). Among the benefits of this configuration includes ensuring all incident light reaches the optical element, thereby reducing stray light.
.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haskett in view of Offterdinger, further in view of Kondo (US 2017/0102516 A1, previously cited).
	Haskett, Offterdinger and Kondo disclose MEMS. Therefore, they are analogous art.
	Regarding claim 4, Haskett and Offterdinger disclose a conductive medium connecting the substrate and the optical element (Haskett Figs. 5-6: 315 – leads).
	Haskett and Offterdinger neither teach nor suggest the conductive medium is disposed between the substrate and the optical element.
	However, Kondo discloses an optical module in which a conductive medium (Figs. 3A-B: 11 – bias electrode) is disposed between a substrate (Figs. 3A-B: 1 – element substrate) and an optical element (Figs. 3A-B: 50 – mirror). Among the benefits of this modification include reducing stray light (see Haskett Fig 5: light incident via window piece 510 could be undesirably reflected off leads 315 or bonding pads 320).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Haskett and Offterdinger such that the conductive medium is disposed between the substrate and the optical element, as taught by Kondo, in order to reduce stray light.
	Regarding claim 5, Haskett, Offterdinger and Kondo disclose a contact (see Haskett Fig. 6: bonding pads on bottom of base 305), wherein the circuit board is connected to the substrate via the contact (see Haskett Fig. 6).

	Regarding claim 7, Haskett, Offterdinger and the above embodiment of Kondo neither teach nor suggest a through-hole 2formed in the substrate, wherein the through-hole is electrically isolated from the 3interconnection layer.  
	However, in a first embodiment, Kondo discloses an optical module including a through-hole 2formed in a substrate (Fig. 4A: holes filled with heat dissipation relay metal section 95r; para [0056]), wherein the through-hole is electrically isolated from the 3interconnection layer (see Fig. 4A: electrically isolated from the through-hole connected to internal metal layer 94). Among the benefits of this configuration includes improving the heat dissipation efficiency of the device (para [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Haskett, Offterdinger and the above embodiment of Kondo by providing a through-hole 2formed in the substrate, wherein the through-hole is electrically isolated from the 3interconnection layer, as taught in the first embodiment of Kondo, in order to improve the heat dissipation efficiency of the module.
	Regarding claim 8, Haskett, Offterdinger and Kondo disclose the substrate further 2comprises a metal layer (Kondo Fig. 4A: 96r – heat dissipation external metal layer), the metal 
	Regarding claim 9, Haskett, Offterdinger and Kondo disclose the metal layer is 2electrically isolated from the interconnection layer (see Kondo Fig. 4A: electrically isolated from the interconnect layer attached to internal metal layer 94).  
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872